Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21511 Lazard Global Total Return and Income Fund, Inc. (Exact name of Registrant as specified in charter) 30 Rockefeller Plaza New York, New York 10112 (Address of principal executive offices)(Zip code) Nathan A. Paul, Esq. Lazard Asset Management LLC 30 Rockefeller Plaza New York, New York 10112 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 632-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/2008 FORM N-Q Item 1. Schedule of Investments. Lazard Global Total Return & Income Fund, Inc. Portfolio of Investments September 30, 2008 (unaudited) Description Shares Value Common Stocks  96.2% Finland  2.0% Nokia Corp. Sponsored ADR (c) $ France  6.7% GDF Suez Sponsored ADR Sanofi-Aventis ADR Societe Generale Sponsored ADR Total SA Sponsored ADR Total France Ireland  1.1% CRH PLC Sponsored ADR Italy  1.0% Eni SpA Sponsored ADR Japan  7.6% Canon, Inc. Sponsored ADR Hoya Corp. Sponsored ADR Mitsubishi UFJ Financial Group, Inc. ADR Nomura Holdings, Inc. ADR Sumitomo Mitsui Financial Group, Inc. ADR Total Japan Netherlands  2.4% Heineken NV ADR Singapore  2.7% Singapore Telecommunications, Ltd. ADR Sweden  0.6% Telefonaktiebolaget LM Ericsson Sponsored ADR Switzerland  10.5% Credit Suisse Group Sponsored ADR Nestle SA Sponsored ADR (c) Novartis AG ADR Roche Holding AG Sponsored ADR UBS AG (a) Zurich Financial Services AG ADR Total Switzerland Description Shares Value United Kingdom  18.4% Barclays PLC Sponsored ADR $ BP PLC Sponsored ADR Cadbury PLC Sponsored ADR Diageo PLC Sponsored ADR (c) GlaxoSmithKline PLC Sponsored ADR HSBC Holdings PLC Sponsored ADR Tesco PLC Sponsored ADR Vodafone Group PLC Sponsored ADR (c) Total United Kingdom United States  43.2% Bank of America Corp. (c) Bank of New York Mellon Corp. Bristol-Myers Squibb Co. Cisco Systems, Inc. (a), (c) ConocoPhillips Dr Pepper Snapple Group, Inc. (a) Exxon Mobil Corp. General Electric Co. (c) International Business Machines Corp. Johnson & Johnson (c) JPMorgan Chase & Co. (c) Microsoft Corp. Oracle Corp. (a), (c) The Home Depot, Inc. United Technologies Corp. (c) Wyeth Total United States Total Common Stocks (Identified cost $177,792,071) Principal Amount Description (000) (d) Value Foreign Government Obligations  13.1% Brazil  1.2% Brazil NTN-F: 10.00%, 07/01/10 10.00%, 01/01/12 Total Brazil Egypt  3.9% Egypt Treasury Bills: 0.00%, 10/28/08 Lazard Global Total Return & Income Fund, Inc. Portfolio of Investments (continued) September 30, 2008 (unaudited) Principal Amount Description (000) (d) Value 0.00%, 10/28/08 $ 0.00%, 11/18/08 0.00%, 12/23/08 0.00%, 02/24/09 0.00%, 03/03/09 Total Egypt Ghana  0.3% Ghanaian Government Bonds: 13.50%, 03/30/10 14.00%, 03/07/11 Total Ghana Hungary  1.8% Hungarian Government Bonds: 6.00%, 10/12/11 7.25%, 06/12/12 5.50%, 02/12/14 Total Hungary Israel  0.3% Israel Government Bond, 7.00%, 04/29/11 Mexico  1.5% Mexican Bonos: 9.00%, 12/20/12 7.75%, 12/14/17 Total Mexico Peru  1.1% Peru Bono Soberano, 12.25%, 08/10/11 Poland  0.2% Polish Government Bond, 6.25%, 10/24/15 Turkey  2.6% Turkish Government Bonds: 0.00%, 10/07/09 14.00%, 01/19/11 Total Turkey Uganda  0.2% Uganda Government Bond, 10.00%, 04/01/10 Principal Amount Description (000) (d) Value Total Foreign Government Obligations (Identified cost $25,203,888) $ Structured Notes  3.8% Brazil  2.3% Citigroup Funding, Inc. Brazil Inflation-Indexed Currency and Credit Linked Unsecured Notes NTN-B: 9.50%, 05/18/09 (e) 9.40%, 08/17/10 (e) 8.80%, 05/18/15: Series LTCLN0335 (e) Series LTCLN0948 (e) Total Brazil Colombia  1.5% Citigroup Funding, Inc. Colombia TES Credit Linked Unsecured Note, 12.01%, 04/27/12 (e) JPMorgan Chase & Co. Colombian Peso Linked Notes: 10.77%, 11/14/10 (e) 11.92%, 03/05/15 (e) Total Colombia Total Structured Notes (Identified cost $6,531,542) Corporate Bond  0.8% United States  0.8% JPMorgan Chase & Co., 9.28%, 06/20/11 (Identified cost $1,668,786) (e) Supranationals  0.4% African Development Bank, 12.00%, 10/19/08 (f) European Investment Bank, 12.25%, 02/26/10 (g) Total Supranationals (Identified cost $778,931) Total Investments114.3% (Identified cost $211,975,218) (b) $ Liabilities in Excess of Cash and Other Assets(14.3)% Net Assets100.0% $ Lazard Global Total Return & Income Fund, Inc. Portfolio of Investments (continued) September 30, 2008 (unaudited) Forward Currency Purchase Contracts open at September 30, 2008: U.S. $ Cost U.S. $ Forward Currency Expiration Foreign on Origination Current Unrealized Unrealized Purchase Contracts Date Currency Date Value Appreciation Depreciation AED 10/29/08 $ $ $ 225 $ - AED 11/17/08 331 - ARS 10/20/08 472 - ARS 10/20/08 3,114 - ARS 10/20/08 555 - BRL 11/13/08 - 108,808 CLP 12/17/08 - 31,133 CNY 06/24/09 - 146,998 CNY 09/08/09 - 10,017 COP 10/02/08 - 18,121 COP 10/02/08 - 60,477 COP 11/04/08 - 2,329 EUR 10/06/08 - 9,578 EUR 10/06/08 - 22,907 EUR 10/06/08 - 57,657 EUR 10/13/08 - 1,540 EUR 10/14/08 - 1,509 EUR 10/28/08 - 4,030 GHC 10/20/08 4,878 - GHC 11/28/08 - 8,342 GHC 12/22/08 - 882 HUF 10/20/08 5 - IDR 10/14/08 - 5,853 IDR 11/17/08 17,232 - IDR 12/09/08 2,539 - ILS 10/15/08 38,022 - ILS 11/04/08 33,913 - INR 10/16/08 - 18,997 INR 10/23/08 - 89,451 INR 11/03/08 - 12,591 INR 11/10/08 - 176,248 KES 10/16/08 - 8,221 KES 10/21/08 - 7,127 KES 10/22/08 272 - KWD 10/08/08 266 - KWD 10/22/08 6,782 - KWD 10/30/08 96,132 - MXN 10/06/08 - 34,870 MYR 10/03/08 - 7,064 MYR 10/03/08 - 15 MYR 10/07/08 - 34,940 MYR 10/14/08 - 51,461 MYR 10/20/08 6,970 - MYR 10/24/08 - 71,866 MYR 11/03/08 351 - MYR 11/03/08 551 - MYR 11/28/08 - 17,902 NGN 10/14/08 596 - Lazard Global Total Return & Income Fund, Inc. Portfolio of Investments (continued) September 30, 2008 (unaudited) Forward Currency Purchase Contracts open at September 30, 2008 (continued): U.S. $ Cost U.S. $ Forward Currency Expiration Foreign on Origination Current Unrealized Unrealized Purchase Contracts Date Currency Date Value Appreciation Depreciation NGN 10/16/08 $ $ $ 2,836 $ - NGN 10/27/08 3,270 - NGN 10/31/08 - 1,022 NGN 11/20/08 - 1,566 NGN 11/24/08 - 2,674 PEN 10/21/08 - 29,327 PEN 11/10/08 - 9,618 PEN 12/03/08 - 2,234 PEN 12/10/08 - 2,391 PEN 03/03/09 - 56,988 PEN 03/11/09 - 4,149 PHP 10/15/08 16,532 - PHP 10/27/08 - 10,514 PHP 12/11/08 9,558 - PLN 10/06/08 5,818 - PLN 10/06/08 - 75,574 PLN 10/14/08 - 147,452 PLN 10/14/08 30,872 - PLN 10/14/08 - 34,127 RUB 10/14/08 - 28,485 RUB 10/22/08 - 2,301 RUB 10/22/08 - 71,705 RUB 12/02/08 451 - RUB 12/11/08 - 274 RUB 03/16/09 - 26,936 SGD 12/26/08 - 10,278 SKK 10/28/08 - 203,417 TRY 10/10/08 5,013 - TRY 10/10/08 17,695 - TRY 10/10/08 265,064 - TRY 10/10/08 - 47,073 TRY 10/10/08 - 7,109 TRY 10/14/08 - 44,839 TRY 06/23/09 54,092 - TZS 10/06/08 94 - TZS 10/27/08 3,435 - TZS 10/28/08 - 228 TZS 11/03/08 3,335 - UAH 10/01/08 854 - UAH 11/17/08 4,209 - UAH 11/28/08 22,132 - UAH 12/17/08 5,324 - UAH 12/18/08 10,523 - UAH 03/16/09 265 - UGX 10/02/08 - 11,651 UGX 10/03/08 - 7,555 UGX 10/24/08 9,876 - UGX 10/29/08 8,266 - Lazard Global Total Return & Income Fund, Inc. Portfolio of Investments (continued) September 30, 2008 (unaudited) Forward Currency Purchase Contracts open at September 30, 2008 (concluded): U.S. $ Cost U.S. $ Forward Currency Expiration Foreign on Origination Current Unrealized Unrealized Purchase Contracts Date Currency Date Value Appreciation Depreciation UGX 11/03/08 $ $ $ - $ 10,449 UGX 11/28/08 - 2,984 UGX 12/24/08 - UGX 12/29/08 - UGX 01/05/09 - 4,158 UGX 04/02/09 - 3,705 ZMK 10/09/08 - 34,332 ZMK 10/22/08 - ZMK 10/23/08 - ZMK 10/31/08 - 172 ZMK 11/25/08 - 1,078 ZMK 11/26/08 - 1,153 ZMK 01/12/09 - Total Forward Currency Purchase Contracts $ 1,918,452 Forward Currency Sale Contracts open at September 30, 2008: U.S. $ Cost U.S. $ Forward Currency Expiration Foreign on Origination Current Unrealized Unrealized Sale Contracts Date Currency Date Value Appreciation Depreciation AED 10/08/08 $ - BRL 10/14/08 - BRL 11/13/08 - 3,671 COP 10/02/08 - COP 10/02/08 - COP 02/27/09 - EUR 10/06/08 - EUR 10/06/08 - EUR 10/06/08 - EUR 10/28/08 - EUR 11/28/08 - HUF 10/14/08 - HUF 10/20/08 - 6,449 ILS 11/04/08 - MXN 10/06/08 - MYR 10/03/08 - MYR 10/03/08 15 - MYR 10/07/08 - MYR 10/14/08 45 - PEN 12/03/08 - PLN 10/06/08 - PLN 10/06/08 - RUB 10/22/08 - RUB 03/16/09 - 1,124 SKK 10/28/08 - TRY 10/10/08 - 85,959 TRY 10/10/08 - 5,009 TRY 10/10/08 - 216,119 TRY 10/10/08 1,516,584 1,157,000 1,191,686 - 34,686 TRY 10/13/08 1,810,281 1,456,840 1,421,150 35,690 - TZS 10/06/08 340,293,130 293,356 293,094 262 - UAH 10/01/08 2,161,210 427,117 425,854 1,263 - UGX 10/02/08 1,221,179,000 728,193 730,933 - 2,740 Total Forward Currency Sale Contracts $ 39,233,995 $ 38,394,962 1,194,790 355,757 Gross unrealized appreciation/depreciation on Forward Currency Contracts $ 1,936,004 $ 2,274,209 Lazard Global Total Return & Income Fund, Inc. Portfolio of Investments (continued) September 30, 2008 (unaudited) (a) Non-income producing security. (b) For federal income tax purposes, the aggregate cost was $211,975,218, aggregate gross unrealized appreciation was $23,271,140, aggregate gross unrealized depreciation was $24,403,531, and the net unrealized depreciation was $1,132,391. (c) Segregated security for forward currency contracts. (d) Principal amount denominated in respective countrys currency unless otherwise specified. (e) Pursuant to Rule 144A under the Securities Act of 1933, these securities may only be traded among qualified institutional buyers. At September 30, 2008, these securities amounted to 4.6% of net assets and are not considered to be liquid. Structured Notes  Principal amount denominated in U.S. dollars. Interest rate shown reflects current yield as of September 30, 2008. Corporate Bond  Variable rate security. Principal amount denominated in Russian Ruble. Interest rate shown reflects current rate as of September 30, 2008. (f) Principal amount denominated in Ghanaian Cedi. (g) Principal amount denominated in Zambian Kwacha. Security Abbreviations: ADR  American Depositary Receipt NTN-B  Brazil Sovereign Nota do Tesouro Nacional Series B NTN-F  Brazil Sovereign Nota do Tesouro Nacional Series F TES  Titulos de Tesoreria Currency Abbreviations : AED  United Arab Emirates Dirham MXN  Mexican Peso ARS  Argentine Peso MYR  Malaysian Ringgit BRL  Brazilian Real NGN  Nigerian Naira CLP  Chilean Peso PEN  Peruvian New Sol CNY  Chinese Renminbi PHP  Philippine Peso COP  Colombian Peso PLN  Polish Zloty EUR  Euro RUB  Russian Ruble GHC  Ghanaian Cedi SGD  Singapore Dollar HUF  Hungarian Forint SKK  Slovenska Koruna IDR  Indonesian Rupiah TRY  New Turkish Lira ILS  Israeli Shekel TZS  Tanzanian Shilling INR  Indian Rupee UAH  Ukranian Hryvnia KES  Kenyan Shilling UGX  Ugandan Shilling KWD  Kuwaiti Dinar ZMK  Zambian Kwacha Lazard Global Total Return & Income Fund, Inc. Portfolio of Investments (continued) September 30, 2008 (unaudited) Portfolio holdings by industry (as percentage of net assets): Industry Alcohol & Tobacco % Banking Computer Software Drugs Energy Integrated Financial Services Food & Beverages Gas Utilities Housing Insurance Manufacturing Medical Products Retail Semiconductors & Components Technology Technology Hardware Telecommunications Subtotal Foreign Government Obligations Structured Notes Supranationals Total Investments % Lazard Global Total Return & Income Fund, Inc. Portfolio of Investments (concluded) September 30, 2008 (unaudited) Valuation of Investments: Market values for securities are generally based on the last reported sales price on the principal exchange or market on which the security is traded, generally as of the close of regular trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time) on each valuation date. Any securities not listed, for which current over-the-counter market quotations or bids are readily available, are valued at the last quoted bid price or, if available, the mean of two such prices. Forward currency contracts are valued at the current cost of offsetting the contracts. Securities listed on foreign exchanges are valued at the last reported sales price except as described below; securities listed on foreign exchanges that are not traded on the valuation date are valued at the last quoted bid price. Bonds and other fixed-income securities that are not exchange-traded are valued on the basis of prices provided by pricing services which are based primarily on institutional trading in similar groups of securities, or by using brokers quotations. If a significant event materially affecting the value of securities occurs between the close of the exchange or market on which the security is principally traded and the time when Lazard Global Total Return & Income Fund, Inc.s (the Fund) net asset value is calculated, or when current market quotations otherwise are determined not to be readily available or reliable, such securities will be valued at their fair values as determined by, or in accordance with procedures approved by, the Board of Directors. The Valuation Committee of Lazard Asset Management LLC, the Funds Investment Manager (the Investment Manager) and a wholly-owned subsidiary of Lazard Frères & Co. LLC, may evaluate a variety of factors to determine the fair value of securities for which current market quotations are determined not to be readily available or reliable. These factors include, but are not limited to, the type of security, the value of comparable securities, observations from financial institutions and relevant news events. Input from the Investment Managers analysts will also be considered. Fair valuing of foreign securities may be determined with the assistance of a pricing service, using correlations between the movement of prices of such securities and indices of domestic securities and other appropriate indicators, such as closing market prices of relevant ADRs or futures contracts. The effect of using fair value pricing is that the net asset value of the Fund will reflect the affected securities values as determined in the judgment of the Board of Directors, or its designee, instead of being determined by the market. Using a fair value pricing methodology to price securities may result in a value that is different from the most recent closing price of a security and from the prices used by other investment companies to calculate their portfolios net asset values. Fair Value Measurements: The Fund adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157), effective January 1, 2008. In accordance with SFAS 157, fair value is defined as the price that the Fund would receive to sell an asset, or would pay to transfer a liability, in an orderly transaction between market participants at the date of measurement. SFAS 157 also establishes a framework for measuring fair value, and a three-level hierarchy for fair value measurement that is based upon the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer, broadly, to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions that market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Fund. Unobservable inputs reflect the Funds own assumptions about the assumptions that market participants would use in pricing the asset or liability, developed based on the best information available in the circumstances. Each investment is assigned a level based upon the observability of the inputs which are significant to the overall valuation. The three-tier hierarchy of inputs is summarized below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The following table summarizes the valuation of the Funds investments by the above fair value hierarchy levels as of September 30, 2008: Other Investments Financial Level in Securities Instruments* Level 1 $ $ - Level 2 ) Level 3 - Total $ $ ) *Other financial instruments are derivative instruments such as forward contracts which are valued at the unrealized appreciation/depreciation on the instrument. Following is a reconciliation of investments in which significant unobservable inputs (Level 3) were used in determining fair value: Investments In Securities Balance as of 12/31/07 $ Accrued discounts/premiums Realized gain (loss) - Change in unrealized appreciation/depreciation ) Net purchases (sales) Net transfers in and/or out of Level 3 - Balance as of 9/30/08 $ Net change in unrealized appreciation/depreciation from investments still held as of 9/30/08 $ ) Other information regarding the Fund is available in the Funds most recent Report to Shareholders. This information is also available on the Funds website at www.LazardNet.com as well as on the Securities and Exchange Commissions website at www.sec.gov. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrants most recent fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940 are attached as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Lazard Global Total Return and Income Fund, Inc. By: /s/ Charles Carroll Charles Carroll Chief Executive Officer Date: November 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Charles Carroll Charles Carroll Chief Executive Officer Date: November 28, 2008 By: /s/ Stephen St. Clair Stephen St. Clair Chief Financial Officer Date: November 28, 2008
